Citation Nr: 1229799	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  10-15 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied the above claim.

In May 2012, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO in Providence, Rhode Island.  At that time, the record was held open for 30 days in order to allow the Veteran to supplement the record with additional evidence.  A transcript of the hearing has been associated with the claims file. 


FINDING OF FACT

The Veteran's current bilateral hearing loss was incurred in or caused by his active service, specifically, his in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for bilateral hearing loss.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313, at 1316; Jandreau, 492 F.3d 1372, at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran seeks service connection for bilateral hearing loss.  In his testimony before the Board in May 2012, and in written statements submitted during the course of the appeal, he has asserted that his current bilateral hearing loss is related to his active service, specifically, his in-service noise exposure.  He reported that his military occupational specialty (MOS) was construction carpentry, and that he was assigned to the combat engineers during his service in the Republic of Vietnam.  He reported that he was exposed to noise exposure from rifle fire, machine gun fire, rockets, mortars, and helicopter missiles.  He reported that he was assigned to a .30 caliber machine gun during his first six months in Vietnam, and that he was assigned to a 3.5 rocket launcher during his last six months.  He reported that he did not use hearing protection during service, and that he was assigned, on a temporary basis, to an artillery unit and helped to build large gun pits.  He reported that he was inside a bunker and a cannon went off and he experienced head and ear pain.  He reported that he had experienced hearing difficulty continuously since service.  He reported that upon separation from service, when he presented for medical examination, he was told that the machine used to measure hearing acuity was broken and that he could take a "pass" if he so chose.  He reported that he opted to take a "pass" in order to go home as quickly as possible.  

The Veteran's DD-214 shows that his MOS was indeed carpenter, and his service personnel records indicate that he was in the Republic of Vietnam from December 1967 to December 1968 and that he was assigned to an engineering battalion.  The Veteran is competent to report his experiences during service.  Layno, 6 Vet. App. 465, at 470.  The Board also finds that the Veteran's account of in-service noise exposure is credible, as it is corroborated by his service personnel records, and thus serves as probative evidence of in-service noise exposure. 

In cases for service connection for bilateral hearing loss, under VA regulations, impaired hearing is considered a current disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Certain chronic disabilities, including sensorineural hearing loss, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, there is no medical evidence in the Veteran's claims file showing compensable hearing loss within one year of separation from service in July 1970, so the presumptive provisions of 38 C.F.R. §§ 3.307(a)  and 3.309(a) for a chronic disease do not apply to this case. 

The Veteran's service treatment records are silent for complaint, treatment, or diagnosis of bilateral hearing loss.  Upon Report of Medical Examination, dated in May 1967 and conducted for the purpose of entry into service, the Veteran demonstrated bilateral hearing acuity (converted from ASA to ANSI) as follows:  


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
15
25
40
LEFT
5
0
5
15
20

Under the summary of defects and diagnoses, the examiner did not list hearing loss.

The Veteran's Report of Medical Examination, dated in May 1970 and conducted for the purpose of separation from service, indicates that the Veteran's bilateral hearing acuity as follows:




HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
0
20
LEFT
0
0
0
0
20

Speech recognition scores were not recorded during the Veteran's active service.  

Upon entry into service in May 1967, the Veteran demonstrated 40 decibels at 4000 Hertz in the right ear, suggesting the presence of right ear hearing loss.  38 C.F.R. § 3.385.  However, a diagnosis of hearing loss was not noted by the examiner at that time.  38 U.S.C.A. § 1111.  Thereafter, on separation examination in May 1970, the Veteran demonstrated only 20 decibels at 4000 Hertz in the right ear.  This suggests that any hearing loss present in May 1967 was not chronic.  With respect to the left ear, the Veteran did not demonstrate hearing loss upon entry or separation from service.  38 C.F.R. § 3.385.  In view of the foregoing, the Board finds that chronic hearing loss was not present in either ear upon the Veteran's entry onto active duty, or at any time during service.

Post service, a private audiogram, in graph format, dated in September 1995 indicates that the Veteran had hearing loss by VA standards at that time.  38 C.F.R. § 3.385.  A history of noise exposure was noted.

On VA examination in May 2009, the Veteran's bilateral hearing acuity was measured as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
55
70
80
LEFT
5
10
60
70
80

Speech recognition ability was 94 percent in the right ear, and 96 percent in the left ear.  Based upon these results, the Veteran's hearing loss meets the VA requirements for consideration as a disability.  38 C.F.R. § 3.385.  Thus, the remaining inquiry is whether the Veteran's current bilateral hearing loss is related to his active service, specifically, his in-service noise exposure.

The examiner, in May 2009, considered the Veteran's auditory thresholds measured during active service, at entry and separation, at 6000 Hertz, and determined that he had mild high frequency bilateral hearing loss that pre-existed service.  She concluded that the Veteran's pre-existing bilateral hearing loss was not aggravated by active service, including in-service noise exposure.  She reasoned that the Veteran's mild high frequency hearing loss noted at entry into service was not present at the time of his separation from service.  Significantly, the examiner concluded that the Veteran's tinnitus was related to the Veteran's in-service noise exposure.

As the examiner considered the Veteran's in-service auditory thresholds at 6000 Hertz and determined that he had mild high frequency bilateral hearing loss that pre-existed service, and VA does not contemplate auditory thresholds at 6000 Hertz when determining if any hearing loss is a disability for VA purposes, the examiner's opinion is based on an inaccurate factual premise and is thus of no probative value.  Reonal v. Brown, 5 Vet. App. 458 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  The examiner did not render an opinion as to whether the Veteran's current bilateral hearing loss is related to service, including in-service noise exposure.

However, the Board finds that the Veteran's assertions that he has experienced hearing difficulty since his separation from service are credible as they are facially plausible and consistent.  These lay statements are also competent, as lay persons are competent to testify to the existence of continuous symptoms since service when the symptoms at issue are capable of lay observation, and hearing loss is the sort of readily identifiable symptom that is subject to lay observation.  Barr, 21 Vet. App. at 307; Charles v. Principi, 16 Vet. App 370, 374 (2002). 

The evidence establishes that the Veteran has a current diagnosis of bilateral hearing loss and he has offered probative evidence, in his competent and credible lay statements, attesting to the existence of continuous symptoms of hearing loss since service.  Thus, the second and third elements required for service connection are met by a showing of continuity of symptomatology.  Barr, 21 Vet. App. 303, at 307.  Accordingly, the appeal is granted. 


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


